Case 1:19-cv-00874-RBJ-MEH Document 408-4 Filed 03/10/21 USDC Colorado Page 1 of 6




                  Exhibit C
      Case 1:19-cv-00874-RBJ-MEH Document 408-4 Filed 03/10/21 USDC Colorado Page 2 of 6




The Search




                  MM                   AM                  O&Z




                                                                                           1
Case 1:19-cv-00874-RBJ-MEH Document 408-4 Filed 03/10/21 USDC Colorado Page 3 of 6




                                                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 408-4 Filed 03/10/21 USDC Colorado Page 4 of 6




                                                                                     3
      Case 1:19-cv-00874-RBJ-MEH Document 408-4 Filed 03/10/21 USDC Colorado Page 5 of 6




Audible Magic Does Not Have the Data!




                                                                                           4
      Case 1:19-cv-00874-RBJ-MEH Document 408-4 Filed 03/10/21 USDC Colorado Page 6 of 6




MarkMonitor’s Privilege Log




                                                                                           5
